Citation Nr: 0715711	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable rating for folliculitis of the 
sideburns and temple.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The report of a May 2005 VA examination indicates that the 
examiner noted plaques on the veteran's right arm.  A claim 
for service connection for a skin condition, right arm, is 
inferred and is referred to the RO for appropriate 
development.


FINDING OF FACT

Folliculitis of the sideburns and temple is manifested with 
multiple scars of the temporal region that are minimally 
depressed and approximately two to three centimeters in size.


CONCLUSION OF LAW

The criteria for a 10 percent rating have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

I.  Duty to Notify

In a March 2004 letter, the RO provided the veteran with 
notice of the information and evidence necessary to 
substantiate a claim for an increased evaluation.  This 
letter specifically informed the veteran that an increased 
rating claim requires evidence that the claimed condition has 
increased in severity.  The March 2004 letter further advised 
the veteran of VA's duty to assist in the development of his 
claim and explained what evidence VA would be responsible for 
obtaining and what evidence VA would assist him in obtaining.  
He was informed that he should submit any relevant records or 
evidence in his possession.  This letter complied with the 
timing requirements outlined in Pelegrini, as it was provided 
prior to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).
B.  Duty to Assist

The RO made reasonable efforts to obtain the relevant medical 
records identified by the veteran, including VA outpatient 
treatment records.  The veteran has also been afforded a VA 
examination.  The veteran has not identified any outstanding 
relevant evidence.  Accordingly, the Board concludes that the 
duty to assist has been satisfied, and the Board may proceed 
to consider the veteran's claim.  

II.  Analysis of Claim

The veteran seeks an increased rating for folliculitis, 
currently evaluated as
non-compensable.  The veteran asserts that his facial scars 
have worsened and are disfiguring in nature.  He further 
asserts that he has been treated with Retin-A for scarring 
and acne.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the medical records show that the veteran's 
skin condition has been variously diagnosed as acne, 
folliculitis and as a rash.  Folliculitis is not specifically 
listed in the rating code.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. 4.21 (2006).

The RO has rated the veteran's condition by analogy according 
to the rating criteria set forth in Diagnostic Code 7806, 
pertaining to dermatitis or eczema.  Under those rating 
criteria, a compensable (10 percent) rating is applicable 
where dermatitis or eczema affects at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Other relevant diagnostic criteria include Diagnostic Code 
7800, pertaining to disfigurement of the head, face and neck, 
and Diagnostic Code 7828 pertaining to acne.  

Diagnostic Code 7800 sets forth eight characteristics of 
disfigurement to be applied in rating disfigurement of the 
head, face and neck.  The eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are:  
scar 5 or more inches (13 or more centimeters) in length; 
scar at least one-quarter inch (0.6 centimeters) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); skin indurated and inflexible 
in an area exceeding six square inches (39 square 
centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note 1 (2006).  Unretouched color photographs must be 
considered under these criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note 3 (2006).

Under Diagnostic Code 7800, a 10 percent rating is assignable 
for disfigurement of the head, face or neck with one of the 
above-listed characteristics of disfigurement.  A 30 percent 
rating is assignable for disfigurement of the head, face or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, cheeks, lips), or; with two or three characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code  7800 
(2006).

Under Diagnostic Code 7828, a 10 percent evaluation is 
assignable for deep acne affecting less than 40 percent of 
the face and neck, or; deep acne other than on the face and 
neck.  A 30 percent evaluation is assignable for deep acne 
(deep inflamed nodules and pus-filled cysts) affecting 40 
percent or more of the face and neck.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2006).

The veteran had a VA skin examination in May 2004.  The 
examiner interviewed the veteran.  The veteran reported that 
he has eruptions of two to three spots on his temple about 
four to five times per year.  He told the examiner that the 
eruptions last two to three days.  The veteran reported that 
they are somewhat uncomfortable.  

The examiner reviewed the claims file and noted the veteran's 
previous diagnosis of acne, for which Retin-A was prescribed.  
Upon examination, the examiner noted scarring of the temporal 
region, two to three millimeters in size, with minimal 
depression and no skin deformity.  There was a small papular 
lesion on the right temple, approximately two centimeters in 
size.  There was no draining, purulence, redness or erythema.  
The examiner rendered a diagnosis of rash, unknown.  

Based upon the VA examination report which found that the 
veteran has scarring of the temporal region with minimal 
depression of the skin, the Board finds that the criteria for 
a 10 percent rating under Diagnostic Code 7800 have been 
satisfied.  The next higher rating of 30 percent under 
Diagnostic Code 7800 is not applicable unless the evidence 
shows visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

The Board has also considered the applicability of Diagnostic 
Code 7828.  However, the Board finds that the veteran's 
condition is most appropriately rated under Diagnostic Code 
7800, as the evidence establish that the veteran's skin 
disability meets the criteria for a compensable rating under 
Diagnostic Code 7828.  

Finally, the evidence does not reflect that the veteran's 
skin disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006) for the assignment of an extraschedular evaluation.


ORDER

A 10 percent rating for folliculitis of the sideburns and 
temple is granted, subject to the regulations governing 
entitlement to monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


